ADKINS, Justice.
The Department of Legal Affairs initiated administrative proceedings under Ch. 501, Florida Statutes, against certain condominium developers. After the complaint was filed, the developers filed prohibition proceedings in the District Court of Appeal, First District. While the proceedings were pending in the District Court of Appeal, the Department of Legal Affairs sought a writ of prohibition in this Court seeking to halt the prohibition proceedings in the District Court of Appeal.
The District Court of Appeal entered a writ of prohibition. The Department of Legal Affairs sought a review of this decision by certiorari, contending that it conflicted with other decisions, and affected a class of constitutional officers'. We treated the suggestion for writ of prohibition as a petition for certiorari, consolidated the causes and issued the writs of certiorari.
Upon review of the record, it appears that this writ of prohibition was directed only to the proceeding against the developers and prohibited the Department of Legal *1282Affairs from continuing with the previously filed administrative complaint. The prohibition proceedings in the District Court of Appeal being directed solely to the pending administrative proceedings, there is no conflict of decisions, nor does the decision affect a class of constitutional officers. The writs of certiorari were improvidently issued, and are, therefore, discharged.
It is so ordered.
OVERTON, C. J., and ROBERTS and BOYD, JJ., concur.
ENGLAND, J., concurs with an opinion, with which OVERTON, C. J., and ADKINS, J., concur.